DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on 04/25/2022.
Status of the Claims:
Claim(s) 1, 3-13 has/have been amended.
Claim(s) 2 and 14-15 has/have been canceled.
Claim(s) 16-17 has/have been newly added.
Claim(s) 1, 3-13 and 16-17 is/are pending in this Office Action.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 16 and 17 have been considered and are persuasive in view of the amendments incorporating objected dependent claim(s) 2, 3 and 8 respectively in the independent claim(s) including all of the limitations of any intervening claims.

	
	Allowable Subject Matter
Claims 1, 3-13 and 16-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, an imaging apparatus, comprising: 
circuitry configured to:  
set an exposure timing and an exposure period for the imaging pixels and the light intensity detection pixels individually, wherein 
the exposure period for the imaging pixels is set to a period according to a shutter speed,
the exposure period for the light intensity detection pixels is set to a cycle period of an intensity change of the illumination light, and 
the exposure timing for the imaging pixels and the light intensity detection pixels is set to a timing same as one of an exposure start, an exposure end, or a middle of the exposure period.

Regarding claim(s) 3-13, claim(s) depend from independent claim 1 and is/are allowable for the same reasons stated above.

Regarding independent claim 16, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, an imaging apparatus, comprising: 
circuitry configured to: Page 8 of 13Application No. 16/625,166 Reply to Office Action of December 24, 2021 
set an exposure timing and an exposure period for the imaging pixels and the light intensity detection pixels individually; and 
provide one or a plurality of pixel groups of the light intensity detection pixels based on a frame cycle of the imaging picture and a cycle of an intensity change of the illumination light to obtain specific pixel signals during the exposure period by one of the plurality of pixel groups of the light intensity detection pixels for each frame of the imaging picture, wherein the exposure period is a cycle period of the intensity change of the illumination light.

Regarding independent claim 17, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, an imaging apparatus, comprising: 
circuitry configured to: 
set an exposure timing and an exposure period for the imaging pixels and the light intensity detection pixels individually;
 Reply to Office Action of December 24, 2021perform an interpolation process using the pixel signals of the light intensity detection pixels to generate pixel signals of specific light intensity detection pixels each having a spatial phase same as a spatial phase of the imaging pixels; and 
calculate the flicker correction gain for each of the imaging pixels based on the pixel signals of the imaging pixels and the pixel signals of the specific light intensity detection pixels.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268. The examiner can normally be reached Mon-Fri 9AM-7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 5712727406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL L GARCES-RIVERA/Examiner, Art Unit 2698        


/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698